     Case 18-09108-RLM-11                  Doc 183        Filed 01/16/19          EOD 01/16/19 16:24:01                 Pg 1 of 4


                                        UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF Southern Indiana

                                                    Minute Entry/Order
Hearing Information:
                         Debtor:   USA GYMNASTICS
                  Case Number:     18-09108-RLM-11                  Chapter: 11

          Date / Time / Room:      WEDNESDAY, JANUARY 16, 2019 01:30 PM IP 329

         Bankruptcy Judge:         ROBYN L. MOBERLY
               Courtroom Clerk:    KRISTIN GOSS
                Reporter / ECR:    NIKKO RATLIFF                                                                               0.00


Matters:
       1) Final Hearing Re: First Day Motion to Pay Pre-Petition Employee Wage Claims filed by Melissa M. Root on behalf of
          Debtor USA Gymnastics with an Objection filed by Creditor, Committee Tort Claimants Committee and Reply by Debtor
          [11] [140] [147]
          R / M #: 0 / 0
              VACATED: Per telephonic status conference held on 1/14/19 - Matter continued to 2/25/19 at
                       9:00 a.m. (Eastern) in Room 329, Indianapolis. Counsel at the 1/16/19 hearing advised a 2nd interim
                       order will be submitted.

       2) Final Hearing Re: First Day Motion for Approval of Cash Management System (Bank Accounts/Business Forms) filed by
          Melissa M. Root on behalf of Debtor USA Gymnastics with Objections filed by Creditor, Sexual Abuse Survivors and
          UST [12] [49] [53]
          R / M #: 0 / 0

       3) Final Hearing Re: First Day Motion for Continuation of Utility Service and Approval of Adequate Assurance of Payment
          to Utility Company Under 11 U.S.C. Sec. 366(b) filed by Melissa M. Root on behalf of Debtor USA Gymnastics [13]
          R / M #: 0 / 0

       4) Final Hearing Re: First Day Motion for An Order (I) Authorizing the Debtor to Continue, Renew, and Supplement
          Insurance Policies; (II)Authorizing Payment of Obligations Incurred in the Ordinary Course of Operations in Connection
          with Insurance Programs, including Payment of Policy Premiums, Broker Fees, and Premium Financing Obligations; and
          (III) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests Related Thereto Pursuant to
          Sections 105(A) and 363(B) of The Bankruptcy Code filed by Melissa M. Root on behalf of Debtor USA Gymnastics;
          Supplement filed by Debtor [14] [106]
          R / M #: 0 / 0

       5) Final Hearing Re: First Day Motion to Pay Pre-Petition Trust Fund Taxes filed by Melissa M. Root on behalf of Debtor
          USA Gymnastics [15]
          R / M #: 0 / 0

       6) Hearing Re: Motion for Case Management Order filed by Catherine L. Steege on behalf of Debtor USA Gymnastics [103]
              R / M #:   0/ 0

       7) Hearing Re: Motion to Establish Procedures for Interim Compensation and Reimbursement of Expenses re: Professionals,
          filed by Catherine L. Steege on behalf of Debtor USA Gymnastics [104]
          R / M #: 0 / 0

       8) Hearing Re: Application to Employ Jenner & Block LLP as Counsel NUNC PRO TUNC (Verified Statement attached),
          filed by Catherine L. Steege on behalf of Debtor USA Gymnastics [105]
          R / M #: 0 / 0

       9) Hearing Re: Application to Employ Miller Johnson P.L.C. as Special Counsel NUNC PRO TUNC (Verified Statement
          attached), filed by Catherine L. Steege on behalf of Debtor USA Gymnastics [107]
          R / M #: 0 / 0


Page 1 of 4                                                                                                          1/16/2019     3:15:21PM
       Case 18-09108-RLM-11                 Doc 183         Filed 01/16/19          EOD 01/16/19 16:24:01                 Pg 2 of 4


                                        UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF Southern Indiana

                                                      Minute Entry/Order
(continue)...   18-09108-RLM-11               WEDNESDAY, JANUARY 16, 2019 01:30 PM

        10) Hearing Re: Application to Employ White & Amundson, P.C. as Ordinary Course Counsel NUNC PRO TUNC (Verified
            Statement attached), filed by Catherine L. Steege on behalf of Debtor USA Gymnastics [108]
            R / M #: 0 / 0

        11) Hearing Re: Application to Employ Plews, Shadley Racher & Braun LLP as Special Counsel NUNC PRO TUNC
            (Verified Statement attached), filed by Catherine L. Steege on behalf of Debtor USA Gymnastics [109]
            R / M #: 0 / 0

        12) Hearing Re: Application to Employ Hilder & Associates, P.C. as Ordinary Course Counsel NUNC PRO TUNC (Verified
            Statement attached), filed by Catherine L. Steege on behalf of Debtor USA Gymnastics [112]
            R / M #: 0 / 0

        13) Continued Hearing Re: Debtors Emergency Motion For Order (I) Approving Commercial Card Agreement With PNC
            Bank filed by Melissa M. Root on behalf of Debtor USA Gymnastics [30]
            R / M #: 0 / 0

        14) Hearing Re: Supplement To First Day Motion For An Order (I) Authorizing The Debtor To Pay And Honor Certain
            Pre-Petition Wages, Benefits, And Other Compensation Obligations; and (II) Authorizing Financial Institutions To Honor
            And Process Checks And Transfers Related To Such Obligations filed by Catherine L. Steege on behalf of Debtor USA
            Gymnastics [135]
            R / M #: 0 / 0
                VACATED: Per telephonic status conference held on 1/14/19 - Matter continued to 2/25/19 at
                         9:00 a.m. (Eastern) in Room 329, Indianapolis. Counsel at the 1/16/19 hearing advised a 2nd interim
                         order will be submitted.

        15) Expedited Hearing Re: Debtor's Motion for Order Authorizing the Debtor to Pay or Honor Prepetition Obligations to a
            Critical Foreign Vendor - Azerbaijan Gymnastics Federation filed by Catherine L. Steege on behalf of Debtor USA
            Gymnastics [144]
            R / M #: 0 / 0



Appearances:

          Telephonic Appearances:
          CATHERINE L. STEEGE, ATTORNEY FOR USA GYMNASTICS
          MELISSA M. ROOT, ATTORNEY FOR USA GYMNASTICS
          DEBORAH CARUSO, ATTORNEY FOR SEXUAL ABUSE SURVIVORS
          MEREDITH R. THEISEN, ATTORNEY FOR SEXUAL ABUSE SURVIVORS
          JOHN CANNIZZARO, ATTORNEY FOR THE NATIONAL GYMNASTICS FOUNDATION, INC.
          MARTHA R. LEHMAN, ATTORNEY FOR CURTIS T. HILL, JR.
          RONALD J. MOORE, ATTORNEY FOR U.S. TRUSTEE
          JEFFREY A HOKANSON, ATTORNEY FOR THE NATIONAL GYMNASTICS FOUNDATION, INC.
          GREG GOTWALD/GEORGE PLEWS - SPECIAL COUNSEL FOR USAG




Page 2 of 4                                                                                                            1/16/2019     3:15:21PM
       Case 18-09108-RLM-11                      Doc 183            Filed 01/16/19               EOD 01/16/19 16:24:01                           Pg 3 of 4


                                            UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF Southern Indiana

                                                            Minute Entry/Order
(continue)...   18-09108-RLM-11                    WEDNESDAY, JANUARY 16, 2019 01:30 PM


Proceedings:                                                                                                                                      1.00


          (1) VACATED: Per telephonic status conference held on 1/14/19 - Matter continued to
          2/25/19 at
          9:00 a.m. (Eastern) in Room 329, Indianapolis. Counsel at the 1/16/19 hearing advised a
          2nd interim order regarding Pre-petition Wage claims will be submitted.
          (2) Disposition: Hearing held. Parties to submit a 2nd interim order for cash management systems. Final
          hearing to be on 2/21/19 at 1:30 p.m.      (Eastern) in Room 329, Indianapolis.    Court extends use of cash management systems to
          2/21/19.

          (3) Disposition: Hearing held.        Motion Granted Re: Continuation of Utility Services on a FINAL basis. Counsel to submit order.

          (4) Disposition: Hearing held.        Motion Granted Re: Continuation, Renewal and Supplemental Insurance Polices on a FINAL
          basis. Counsel to submit order.

          (5) Disposition: Hearing held. Motion Granted Re: Pre-Petition Trust Fund Taxes on a FINAL basis. Counsel to submit order.
          (6) Disposition: Hearing held. Motion GRANTED Re: Case Management Order. Counsel to submit order
          with amendments addressed by Court. Omnibus hearing dates are: 2/21/19 at 1:30 p.m. , 3/21/19 at 1:30 p.m.
          , 4/17/19 at 1:30 p.m. and 5/15/19 at 1:30 p.m.
          All hearings begin at 1:30 p.m. (Eastern time) and are held in Room 329 Indianapolis.
          (7) Disposition: Hearing held. Motion GRANTED Re: Establishing Procedures for Interim Compensation and
          Reimbursement of Expenses. Counsel to submit order.
          (8)    Disposition: Hearing held. Application GRANTED Re: Jenner & Block. Counsel to submit order.
          (9)    Disposition: Hearing held. Application GRANTED Re: Miller & Johnson. Counsel to submit order
          (10)    Disposition: Hearing held. Application GRANTED Re: White & Amundson,                     P.C.   Counsel to submit order
          (11)  Disposition: Hearing held. Application GRANTED Re: Plews, Schadley, Racher & Braun, LLP. Counsel to
          submit order.
          (12) Disposition: Hearing held. Application GRANTED Re: Hilder & Associates, P.C. Counsel to submit order
          (13) Disposition: Hearing held. Motion GRANTED Re: Emergency Motion Approving Commerical Card
          Agreement with PNC Bank on a FINAL basis. Counsel to submit order.
          (14) VACATED: Per telephonic status conference held on 1/14/19 - Matter continued to
          2/25/19 at
          9:00 a.m. (Eastern) in Room 329, Indianapolis. Counsel at the 1/16/19 hearing advised a
          2nd interim order on Pre-Petition Wage Claims will be submitted.
          (15) Disposition: Hearing held. Motion GRANTED Re: Critical Vendor - Azerbaijan Gymnastics Federation.
          Counsel to submit order.




Page 3 of 4                                                                                                                                  1/16/2019   3:15:21PM
       Case 18-09108-RLM-11        Doc 183     Filed 01/16/19       EOD 01/16/19 16:24:01     Pg 4 of 4


                                  UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF Southern Indiana

                                          Minute Entry/Order
(continue)...   18-09108-RLM-11     WEDNESDAY, JANUARY 16, 2019 01:30 PM




IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 4 of 4                                                                                 1/16/2019   3:15:21PM
